I concur in the dissent of Mr. Justice MOFFAT.
My position may be briefly stated. The so-called "Special Fund Doctrine" (with certain limitations) is well established in this state by judicial decision, by legislative enactment of the so-called Granger Act, chapter 22, Laws of Utah 1933, Second Special Session, and by the amendment to the Constitution of 1932, section 5, art. 11. Provo City, not having availed itself of the powers of a charter city under the constitutional amendment, is limited in its efforts to obtain funds for a municipal power and light plant and distribution system to one of the methods provided by statute. The statutory method applicable to the city's situation, as shown by the facts in this case, is that provided by the Granger Act, and the requirements of that act should be met. A municipal corporation desiring broader powers than those given by statute must organize under the constitutional amendment of 1932. I cannot concede that a municipal corporation has powers broader than those granted by statute when it attempts to proceed by vote of its people rather than through its council or commission. In either event the corporate powers are the same. I cannot believe that the Legislature intended by the Granger Act to so divide the corporate powers that the people of a city by initiative or referendum might exercise such powers without the limitations or restrictions applicable to a city commission. *Page 271